Citation Nr: 1342678	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  11-07 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier of November 20, 2009 for the grant of a 70 percent disability rating for posttraumatic stress disorder (PTSD) with anxiety.  

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  

3.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

4.  Entitlement to service connection for a digestive disorder, to include as due to exposure to Agent Orange.

5.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.

6.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange.

7.  Entitlement to service connection for a skin disorder, claimed as chloracne, to include as due to exposure to Agent Orange.

8.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to exposure to Agent Orange.

9.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to exposure to Agent Orange. 

10.  Entitlement to service connection for arthritis.

11.  Entitlement to service connection for a thyroid condition, to include as due to exposure to Agent Orange.

12.  Entitlement to service connection for a low back disorder.  

13.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

14.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD with anxiety, claimed as depression.  



WITNESSES AT HEARING ON APPEAL

The Veteran and a witness


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1966 to August 1971, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a September 2012 rating decision, to RO increased the Veteran's disability rating for his service-connected PTSD to 70 percent, effective from September 12, 2012.  In his October 2012 notice of disagreement, the Veteran indicated that he was completely satisfied with the disability rating of 70 percent, but disagreed with the effective date assigned.  He argued it should be the date of his claim, which was November 20, 2009.  As such, the only issue before the Board regarding the Veteran's PTSD is his entitlement to an earlier effective date of November 20, 2009 for the grant of a 70 percent disability rating.  

In July 2013, the Veteran presented testimony on only seven issues:  entitlement to an earlier effective date of November 20, 2009 for the grant of a 70 disability rating for PTSD; entitlement to an initial compensable rating for bilateral hearing loss; and, service connection for a digestive disorder, sleep apnea, peripheral neuropathy of the bilateral lower extremities, hypertension, and an acquired psychiatric disorder.  

However, on his March 2011 VA Form 9 (substantive appeal), the Veteran requested he be scheduled for a hearing for all issues listed on the Statement of the Case.  

Consequently, in order to comply with the Veteran's request for a hearing for the remaining issues and other development deemed necessary, the Board is adjudicating only the claims of entitlement to an earlier effective date earlier of November 20, 2009 for the grant of a 70 percent disability rating for PTSD, and entitlement to service connection for an acquired psychiatric disorder and digestive disorder.  All other issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran filed his initial claim of entitlement to service connection for PTSD with anxiety on November 20, 2009.  He was granted service connection for this disorder and assigned an initial disability rating of 50 percent, effective from November 20, 2009.

2.  A September 2012 rating decision increased the Veteran's disability rating for PTSD to 70 percent, effective from September 12, 2012.  

3.  Since November 20, 2009, the Veteran's PTSD with anxiety has manifested in occupational and social impairment with deficiencies in most areas; but without total occupational and social impairment.

4.  The preponderance of the evidence shows that the Veteran does not have a digestive disability that is related to his military service.  

5.  The preponderance of the evidence shows that the Veteran does not have an acquired psychiatric disability, other than his already service-connected PTSD with anxiety that is related to his military service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an increased disability rating of 70 percent for PTSD, effective from November 20, 2009, and no earlier, have been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002); 38 U.S.C.A. §§ 3.156, 3.400, 20.1103 (2013). 

2.  The requirements for establishing service connection for a digestive disorder have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The requirements for establishing service connection for an acquired psychiatric disorder, other than PTSD with anxiety, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) 

As the decision regarding the Veteran's claim of entitlement to an effective date of November 20, 2009, for the grant of a 70 percent disability rating for PTSD is completely favorable, the Board finds that the any further discussion of the provisions of the VCAA with respect to this claim is unnecessary.  

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, letters dated in December 2009, January 2010, April 2010, and May 2011 provided notice to the Veteran of what information and evidence was needed to substantiate his claims for service connection, including informing him of what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised him of the evidence needed to establish a disability rating and effective date for the claims on appeal.  The claims were last readjudicated in January 2013.

VA has made reasonable efforts to obtain records relevant to these claims adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, and VA treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Board also notes that the standards of McLendon v. Nicholson, 20 Vet. App. 79 (2006), are not met in this case to require scheduling VA examinations for medical nexus opinions with respect to the service connection claims being adjudicated in this appeal.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Veteran has not shown he has or ever has had a digestive disorder or depression.  Thus, there is no duty to provide a VA examination with respect to these two service connection claims.  38 U.S.C.A. § 5103A. 

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Acting Veterans Law Judge identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  Additionally, the Veteran volunteered his treatment history and symptoms during and since service.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and he did not identify any prejudice in the conduct of the Board hearing with respect to these issues.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claims at this time and no further action pursuant to Bryant is necessary. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway; Dingess.

II.  Effective Date 

The Veteran maintains that he is entitled to an effective date prior to September 12, 2012 for the assignment of a 70 percent disability evaluation for PTSD with anxiety.  The Veteran filed a Notice of Disagreement in October 2012 to the assignment of this effective date and, following the RO's issuance of a Statement of the Case in February 2013, perfected an appeal of the determination.

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 C.F.R. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

In this case, the basic facts are not in dispute.  A June 2010 rating decision granted service connection for PTSD with anxiety and assigned an initial 50 percent disability evaluation, effective November 20, 2009.  The Veteran perfected appellate review of the initially assigned disability evaluation for PTSD, as well as other matters decided in the determination.  Prior to appellate review, in the September 2012 rating action, the RO assigned a 70 percent rating for the condition, effective from September 12, 2012.  In his October 2012 notice of disagreement, the Veteran indicated he agreed with the assignment of the 70 percent disability rating, but disagreed with the effective date assigned.  He claimed his effective date for the grant of the 70 percent rating should be November 20, 2009, the date of his initial claim for service connection.  The Board agrees.  For the reasons explained below, the Board finds that a 70 percent disability evaluation for PTSD with anxiety is warranted from November 20, 2009, and no earlier. 

As a threshold matter, the Board notes that at the Board hearing, testimony was provided indicating the Veteran's belief that he filed a claim for PTSD in 2008.  However, careful review of the claims file reveals no application for PTSD until November 20, 2009.  In fact, there are no documents filed by the Veteran of record between 1977 and the November 20, 2009.  Accordingly, the Board finds the Veteran filed his application for PTSD on November 20, 2009.

The Veteran's service-connected PTSD with anxiety is currently evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under Diagnostic Code 9411, a 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

The evidence of record includes the reports of April 2010 and September 2012 VA examinations, and VA treatment records dated through December 2012.

The April 2010 VA examination was conducted in connection with the Veteran's initial claim of entitlement to service connection for PTSD.  At that time, the Veteran reported psychiatric symptomatology, including nightmares, insomnia, a poor marriage, irritability, angry outbursts, fighting combat in his sleep, easily startled, easily irritated, and hypervigilance.  The Veteran denied a history of suicide attempts.  Upon objective mental examination, the examiner noted normal orientation, with appropriate appearance, hygiene, and behavior.  The examiner did note that the Veteran's affect and mood showed mood swings, anxiety, impaired impulse control, anhedonia, anergia, hopelessness, powerlessness, helplessness, and depressed mood.  Communication was grossly impaired, with impaired attention, focus, and judgment.  The Veteran exhibited signs of suspiciousness with "people out to get him," but there was no indication of delusions, hallucinations, or suicidal and homicidal ideations.  Based on relevant medical evidence, his account of symptomatology and current examination findings, the VA examiner stated that the Veteran required medication and therapy management.  His prognosis was listed as poor.  The Veteran's Global Assessment of Functioning (GAF) score was 60. 

The Veteran was reexamined in September 2012.  The examiner determined the Veteran was currently isolated and unemployed, and does not have much contact with his two children.  The Veteran described suffering from symptoms such as nightmares, intrusive thoughts, increased startle response, flashbacks, panic attacks, hypervigilance, paranoid, anger outbursts, isolated, survivor guilt, and verbal aggression.  The examiner determined the Veteran also suffers from anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and obsessional rituals.  It was indicated his symptoms have a major impact on his total daily functioning, and he does not socialize.  The examiner noted a history of violent behavior.  The examiner also noted the Veteran has not received any psychotherapy treatment within the past year.  The Veteran's Global Assessment of Functioning (GAF) score was 50.

VA treatment records dated through December 2012 show limited follow up mental health treatment for the Veteran's PTSD.  However, these records do not specifically comment on the Veteran's relevant symptomatolgy, including an assessment of the severity of his PTSD.

During his July 2013 hearing and in the written statements in support of his claim, the Board finds that the Veteran, his ex wife, and his current wife all provided competent and credible accounts of psychiatric symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the findings of the April 2010 and September 2012 VA examinations are generally consistent with each other and with the other evidence of record, medical and lay, documenting the nature, extent and severity of his psychiatric condition since he filed his claim for service connection in November 2009.  The lay testimony, and the April 2010 and September 2012 VA examination reports reflect that the Veteran has experienced anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and obsessional rituals.  It was also noted during the September 2012 VA examination that he does not have a relationship with his two children.  Additionally, the Veteran has been consistently described as irritable and having anger outbursts.  Significantly, there is no medical evidence in the claims file to contradict the Veteran's competent and credible statements as to the date of onset, durations, and severity of his PTSD symptoms.  Thus, after resolving any benefit of the doubt in favor of the Veteran, the Board finds there is evidence of deficiencies in the area of family relations, mood, thinking and judgment for the entire appeal period and that the criteria for a 70 percent rating are met during this period.  Accordingly, an effective date of November 20, 2009 is warranted for the assignment of a 70 percent disability rating for the Veteran's PTSD.  This is the earliest date that the 70 percent disability rating can be assigned as the Veteran appealed the initial disability rating assigned when service connection was granted on November 20, 2009.  As service connection for PTSD was not in effect prior to this date, it follows that entitlement to a disability rating of 70 percent prior to this date cannot be established.

III.  Service Connection

The Veteran contends that he suffers from a digestive disorder and depression that are due to his military service.  He also asserts that his digestive disorder is the result of exposure to Agent Orange, and that he suffers from depression that was caused or aggravated by his service-connected PTSD.  When determining whether service connection is warranted, all potential theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam war Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of this case, the Board notes that the list of diseases associated with exposure to certain herbicide agents does not include a digestive disorder or depression.  38 C.F.R. § 3.309(e).  As such, the Veteran cannot avail himself of the presumptive provisions to establish entitlement to service connection for the claimed conditions.

Nevertheless, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As a threshold matter in all service connection claims, there must be evidence of a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether the weight of the evidence supports the claim, or the weight of the positive evidence in favor of the claim is in relative balance with the weight of the negative evidence against the claim, and the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other issue, that reasonable doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2013). 

	Digestive Disorder

As an initial matter, the Board notes that the Veteran served in Vietnam during the Vietnam War.  The Veteran's July 2011 Agent Orange examination confirmed he served in Vietnam from July 1967 to March 1969, and again from October 1970 to August 1971.  Therefore, it is conceded he was exposed to Agent Orange while in Vietnam.  However, as noted above, a digestive disorder is not included in the list of diseases presumptively associated with Agent Orange exposure in Vietnam.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e). 

Nevertheless, even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection, his claim still must be reviewed to determine whether service connection may be established alternatively on a direct incurrence basis by establishing the required causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that a Veteran is not precluded from establishing service connection with proof of actual direct causation).  

The Veteran's service treatment records are silent regarding any complaints, treatment or diagnoses pertaining to a digestive disorder.  The Board notes that the absence of any relevant complaints or findings during his service is probative evidence against the notion that he had a digestive disorder while in service, albeit not altogether dispositive of whether he did or did not.  See Struck v. Brown, 9 Vet. App. 145 (1996).  

Following service, the Veteran's VA treatment records, dated through December 2012 are also completely silent regarding relevant symptoms or complaints of a digestive disorder.  Further, these records do not show he was ever diagnosed with a specific digestive disorder.  A September 2008 VA treatment record shows the Veteran denied suffering from any gastroenterology symptoms.  Similarly, during his July 2011 Agent Orange examination, the Veteran again denied suffering from any digestive disorders or relevant symptomatolgy.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a digestive disorder, under any theory of entitlement, as he does not have a current diagnosis of a digestive disorder.  

Finally, the Veteran testified during his July 2013 hearing and also submitted several statements from his current and ex-wives, attesting to the fact that he suffers from a digestive disorder.  His current wife specifically noted the Veteran suffers from acid reflux, vomits after meals, and has to use the restroom.  These lay persons are competent to comment on the fact these observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the credibility of these statements is diminished by the fact that in the course of seeking medical treatment, the Veteran denied having gastrointestinal/digestive symptoms.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The probative value of these statements is also outweighed by the medical evidence of record which shows that no digestive disorder has been diagnosed.  Even assuming that the competent and credible evidence of record was at least in equipoise with respect to whether the Veteran has symptoms of a current digestive disorder, there is no competent evidence of record tending to suggest that any current digestive/gastrointestinal symptoms are related to the Veteran's period of active duty service, to include exposure to herbicides.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a digestive disorder.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

	Depression 

As an initial matter, the Board notes service connection for PTSD with anxiety has been in effect since November 20, 2009.  The Veteran argues that his depression is the due to his military service and his service-connected PTSD with anxiety.  

The Veteran's service treatment records are completely silent regarding any psychiatric symptoms, complaints, and treatment.  

Since his separation from service, VA treatment records dated through December 2012 show several instances of mental health treatment.  However, these VA treatment records all reference his service-connected PTSD.  In fact, at no point during his treatment was he given a diagnosis of depression by a VA treating physician.  Further, neither the April 2010 nor the September 2012 VA psychiatric examinations noted a diagnosis of depression, or any other psychiatric disorder aside from PTSD.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for depression, under either direct or secondary service connection, as he does not have a current diagnosis, or persistent or recurrent symptoms a disorder related to his military service, or caused or aggravated by his service-connected PTSD with anxiety.  

The Board acknowledges that the Veteran is competent to state that he experiences feelings of depression.  Layno v. Brown, 6 Vet. App. 465 (1994).  His reports are also considered credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, his assertions are less probative than the contemporaneous medical evidence of record, which shows no diagnosis of depression at any point during his appeal.  Therefore, absent establishment of this required current disability, there necessarily is no disability to attribute to his military service or to his service-connected PTSD with anxiety.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for depression.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to an effective date of November 20, 2009 for the award of a 70 percent disability rating for PTSD is granted.  

Service connection for a digestive disorder is denied.

Service connection for depression is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

First, as explained in the Introduction, in March 2011, the Veteran requested he be scheduled for a hearing before a Veterans Law Judge concerning his claims on appeal.  As he only presented testimony on some issues during his July 2013 videoconference hearing, he is entitled to this hearing on the remaining issues of entitlement to an initial disability rating in excess of 10 percent for tinnitus, and service connection for peripheral neuropathy of the bilateral upper extremities, diabetes mellitus, a skin disorder, arthritis, a thyroid disorder, and a low back disorder, before deciding his appeal.  38 C.F.R. § 20.700(a)(2013).  Therefore, a remand is necessary in order to afford the Veteran his requested hearing on these issues.   

Secondly, regarding the Veteran's claim of entitlement to an initial compensable disability rating for bilateral hearing loss, the Veteran and his witness testified that the April 2010 VA audiological examination was inadequate for rating purposes as it did not reflect the current level of severity of his hearing loss.  The Board finds that this April 2010 VA examination is inadequate for rating purposes.  Specifically, the VA examiner did not describe the functional effects caused by a hearing disability in this report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  As such, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007)(holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Next, the Veteran claims he is entitled to service connection for a skin disorder, claimed as chloracne, due to his military service.  As noted above, the Board has already conceded the Veteran was exposed to Agent Orange while stationed in Vietnam.  Further, chloracne is listed among the diseases the Secretary of the Department of Veterans Affairs has determined is entitled to a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era.  

The Veteran's post service VA treatment records dated through December 2012 note several complaints of skin spots, described as warm, dry, pink undertones, brisk capillary refill, and small scaly papules on both arms.  However, the VA treating physicians did not provide either a diagnosis or a comment as to the etiology of this disorder.  Therefore, the Board finds that there is insufficient evidence to determine if the Veteran has a skin disorder, or disorders, that may be related to herbicide exposure or otherwise attributable to the Veteran's military service.  A VA compensation examination is required to ascertain these determinative issues.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i) (2013).

Further, regarding the Veteran's claim of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, the July 2011 Agent Orange examination notes a diagnosis of peripheral neuropathy.  However, there is no indication as to whether this diagnosis is referring the upper or lower extremities.  VA treatment records dated from August 2011 also note the Veteran's complaints of loss of feeling in the feet.  He is also currently taking Gabapentin, which is commonly prescribed to relieve neuropathic pain.  However, it is still unclear whether the Veteran currently suffers from peripheral neuropathy of the lower extremities and, if so, the date of the first manifestations of any such disorder.  

Finally, during his July 2013 hearing, the Veteran testified that he received treatment from private physicians for his sleep apnea and hypertension claims, which he claims are both secondary to his service-connected PTSD.  Indeed, the record reflects the Veteran has submitted private medical records dated from July to September 2010 pertaining to treatment for his sleep apnea.  Records dated in August 2012 and April 2013 were also submitted by the Veteran from Deaconess Hospital and Stillwater Medical Center Cardiology Clinic, respectively, which pertain to treatment for hypertension and also noted prior diagnoses of sleep apnea and PTSD.  The Board notes that the VA treatment records associated with either the Veteran's physical or electronic claims file are dated only through December 2012.  

Consequently, as the Veteran's testimony during his July 2013 videoconference hearing suggests, there is the possibility of outstanding VA and private treatment records relevant to these issues.  Thus, any outstanding VA or private treatment records relevant to the Veteran's claims must be requested.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  VA has a duty to obtain any additional outstanding treatment records from VA Medical Centers.  38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the necessary steps to schedule the Veteran for a videoconference or Travel Board hearing before a Veterans Law Judge on only the issues of entitlement to an initial disability rating in excess of 10 percent for tinnitus, and service connection for peripheral neuropathy of the bilateral upper extremities, diabetes mellitus, a skin disorder, arthritis, a thyroid disorder, and a low back disorder.  

2.  Then, obtain any VA or private treatment records pertaining to the Veteran's claims.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

3.  Schedule the Veteran for a VA audiological examination to determine the severity of his service-connected bilateral hearing loss.  The claims folder, to include any relevant records in the Veteran's electronic claims file in Virtual VA, must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and all signs and symptoms of the service-connected bilateral hearing loss should be reported in detail.  Also, the examiner must fully describe the functional effects of the Veteran's hearing loss disability.  The rationale for any opinions expressed must be set forth by the examiner. 

4.  Following the Veteran's hearing for his skin disorder, schedule him for a VA examination to determine the nature and etiology of any identified skin disorder.  The entire claims file, to include any relevant documents in the Veteran's electronic claims file in Virtual VA, must be made available to the examiner, and the report of examination should include a discussion of the Veteran's documented medical history and appellate assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner before completion of his or her report), and all clinical findings should be reported in detail.

The RO should make every effort to schedule the Veteran's examination during a flare-up of his claimed skin disorder.  

The examiner should provide diagnoses for any and all skin disorders.  Thereafter, the examiner is asked to provide an opinion as to whether it is at least as likely as not (at least a 50 percent or greater probability) that any currently diagnosed skin disorder had its clinical onset during service, within one year of his separation from service, or is otherwise related to his military service, including as due to his conceded exposure to herbicides while in Vietnam.

The term "as likely as not" (50 percent probability or greater) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the medical rationale for any opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If no opinion can be rendered without resorting to mere speculation, the examiner should explain why this is not possible or feasible - such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he or she needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

5.  If, after obtaining these additional records or otherwise determining their unavailability, the AOJ determines it is appropriate to schedule the Veteran for additional VA compensation examinations for any of the remaining claims, this action should be completed.  

6.  Then readjudicate the claims in light of the additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


